Order filed October 25, 2013




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00579-CV
                                 ____________

                            ALEX NGUYEN, Appellant

                                         V.

                 VETERANS AUTO REPAIR CENTER, Appellee


                   On Appeal from the Co Civil Ct at Law No 3
                             Harris County, Texas
                        Trial Court Cause No. 1025761


                                     ORDER

      No reporter’s record has been filed in this case. On October 10, 2013,
appellant requested an extension of time to file the reporter’s record. That request
was granted until October 31, 2103. On October 18, 2013, the official court
reporters informed this court that appellant has not requested the reporter’s record,
nor has he paid or made arrangements to pay for the reporter’s record.

      Accordingly, we order appellant to pay or make arrangements to pay the
court reporter for preparing the record, and provide this court with proof of
payment, on or before November 7, 2013. If appellant fails to comply with this
order, we may consider and decide those issues or points that do not require a
reporters record. See Tex. App. P. 37.3(c).




                                     PER CURIAM